Citation Nr: 0836699	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the veteran's net worth is excessive for purposes of 
payment of Department of Veterans Affairs (VA) non-service-
connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
held that the veteran's net worth is excessive for 
entitlement to non-service-connected pension benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since the receipt of the veteran's application for VA non-
service-connected disability pension benefits in May 2007, 
the evidence supports a finding that some portion of the 
corpus of his sizable estate may reasonably be consumed in 
order to provide for his own maintenance.


CONCLUSION OF LAW

The veteran's net worth is excessive for receipt of VA non-
service-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.23, 3.263, 3.271, 3.272, 
3.274, 3.275 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).




In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2007 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
all relevant evidence pertaining to the veteran's income and 
net worth, and neither the veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Since this decision is not based 
on medical evidence, but rather income and net worth 
information, a medical examination or medical opinion is not 
required under 38 C.F.R. § 3.159(c)(4).  It is therefore the 
Board's conclusion that no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non-service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002 & Supp. 2008).  

The purpose of VA pension benefits is to provide a 
subsistence income for wartime veterans who are totally 
disabled and who are otherwise unable to maintain a basic, 
minimal income level.  Pension benefits are based upon total 
family income, and the amount of pension benefits is adjusted 
based upon the number of dependents the veteran supports.  
Recipients of pension income are required to report any 
changes in income and number or status of their dependents in 
a timely fashion.  38 U.S.C.A. §§ 1521, 1522.   Pension 
benefits payable are subject to limitations on annual income 
and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 
3.3(a)(3), 3.274.

The applicable criteria provide that pension shall be denied 
or discontinued when the corpus of the estate of the veteran 
is such that under all the circumstances, including 
consideration of the annual income of the veteran, it is 
reasonable that some part of the corpus of such estate be 
consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of 
estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the claimant's reasonable mode of life.  38 C.F.R. §§ 
3.263(b), 3.275(b).  

In determining whether some part of the claimant's estate 
shall be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's 
estate, together with the following: whether the property can 
be readily converted into cash at no substantial sacrifice; 
life expectancy; number of dependents; potential rate of 
depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).

The evidence shows the veteran served honorably during World 
War II.  He is now 89 years of age and considered to be 
permanently and totally disabled from any employment due to 
non-service-connected disability.  The evidence also shows 
that the veteran's monthly expenses exceed his monthly 
income.  Thus, the controlling issue whether he meets the net 
worth requirements for receipt of pension benefits.  

In a September 2007 Corpus of Estate Determination, the RO 
denied the veteran's claim on the basis that his assets 
exceed the amount for him to be eligible for payment.  As 
discussed below, it is also the Board's conclusion that the 
veteran's net worth is excessive for receipt of non-service-
connected pension.

In his May 2007 application for pension benefits, the veteran 
reported that he was unable to work due to non-service-
connected disabilities and required the regular assistance of 
another person.  He reported receiving $984 monthly from 
Social Security, although data from the Social Security 
Administration shows he is receiving approximately $1046, 
effective from December 2006.  The veteran also reported 
additional monthly income of $59 from cash, $182 from a 
retirement account, and $408 from an interest-bearing 
account.  

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the intent of the pension program to 
allow a veteran to collect a pension while simultaneously 
enjoying the benefit of a sizable estate.  There are no 
precise guidelines which establish what size estate would 
preclude the payment of pension.  Review of the record 
reveals that, at the time the veteran filed his pension 
application in May 2007, his net worth amounted to 
approximately $100,973, from such categories of sources as 
cash, interest, and non-interest-bearing bank accounts, as 
well as stocks and bonds.  The bulk of the veteran's assets 
is derived from an interest-bearing trust.  

In a December 2007 letter, the veteran indicated that his 
trust would likely be depleted in the following six to 10 
months because approximately $2000 is used from his trust on 
a monthly basis to pay for his care at an assisted living 
facility.  The evidence shows the veteran accumulates 
approximately $3840 a month in living expenses at the 
assisted living community, not including his other monthly 
expenses.  A statement from an Administrator/Agent from the 
Assisted Living Community reflects that the veteran was 
admitted to the facility on March 23, 2007, and the gross 
daily charges then equaled $128 per day.  As of April 19, 
2007, the Administrator certified that the veteran had paid 
and not been reimbursed $2280 for his care, which reflects 
approximately $1176 that had been reimbursed to the veteran 
or otherwise paid for the 27 days he had been at the 
facility.  Despite the evidence showing the veteran pays 
upwards of $2300 a month for care at the assisted living 
facility, an Eligibility Verification Report submitted with 
the veteran's December 2007 statement reflects that he still 
had $100,000 in his interest-bearing trust.  

The bulk of the veteran's annual income is derived from 
Social Security, with additional income from a retirement 
account and interest from the trust account.  The evidence 
shows the veteran's expenses exceed his monthly income and 
that he pays the remaining expenses from his income, to 
include primarily his interest-bearing trust.  However, even 
with the significant monthly expenses remaining after all of 
his income has been used, the evidence shows that the corpus 
of the veteran's assets has remained sizable throughout the 
pendency of this claim.  

It is clear that the veteran's assets will eventually be 
significantly reduced, as he will continue to incur expenses 
at the assisted living facility.  The veteran is advised that 
should his net worth or household income change in the 
future, or should he incur out-of-pocket medical expenses 
that result in a significant decrease in his estate, he is 
encouraged to reapply for pension, and his potential 
entitlement will be determined in light of the facts then of 
record.  This is not to say that his estate must be 
completely consumed in order for him to establish 
eligibility.  Rather, it is only necessary that the estate be 
reduced to a more reasonable amount.  At this time, however, 
the evidence does not show that the corpus of the veteran's 
sizable estate has been substantially depleted.  

Therefore, under the circumstances and the facts as presented 
regarding the veteran's net worth, the Board finds that some 
portion of the corpus of the veteran's estate may reasonably 
be consumed in order to provide for his own maintenance, the 
Board concludes that the veteran does not meet the 
eligibility requirements for pension benefits and his claim 
must be denied.  There is no reasonable doubt to be resolved 
in his favor.  


ORDER

As the veteran's net worth is excessive for purposes of 
payment of VA non-service-connected disability pension 
benefits, the claim is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


